Title: To George Washington from the Massachusetts General Court, 24 September 1776
From: Massachusetts General Court
To: Washington, George



Sir
Watertown September 24th 1776

The Board have received your Favour of the 19th instant, and are much obliged to your Excellency for the particular Account you have favoured us with, relative to the Attack and retreat of the Continental Troops from Long Island as also of their Evacuating the City of New York, We are glad to hear the retreat was Effected with the loss of but three or four Men. We shall have been Well pleased to have heard that in the late Action on the 15th instant the Troops had made a bold and resolute Stand against the Enemy instead of being informed that some of them deserted their Post, in so Shameful and disgraceful a Manner as you have represented notwithstandg the Exertions of their General, and the Attempts your Excellency made to rally them.
At the time we informed you that this State had resolved to draft one fifth part of their Militia to reinforce the Army at New York, there had been no Appointment [of] a General Officer to Command these Troops, We have now to inform you that Since our last, the Hon’ble Benjamin Lincoln Esqr. Major General of the Militia of this State, has been Appointed to this Command who will Soon be able to give you the Necessary Information with respect to the Officers who are to Command the respective regiments of which this reinforcement will Consist.
